DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Response to Amendment
	Claims 11-16 are withdrawn.
Claims 1 and 3-4 are currently amended.
Claims 1-10 and 17-20 maintain rejected.
	In view of the amendment, filed on 08/24/2021, the following rejections are withdrawn from the previous office action, mailed on 03/24/2021.
Rejection of claims 1-10 and 17-20 under 35 U.S.C. 102(a)(2) as being anticipated by Chitwood et al. (US 3,574,040).
Rejection of claims 1-10 and 17-20 under 35 U.S.C. 103 as being unpatentable over Hamlyn (WO 2012/126815).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “a fiber supply unit configured to supply the fibers to be laid by the fiber laying head”, wherein the specification of the instant application defines “the fiber supply unit (42) has two fiber package stores (43, 44), wherein a first fiber package store 43 is arranged next to the first cross member 17 in the x direction and a second fiber package store 44 is arranged next to the second cross member 18” (see paragraph [0039] of the published application) and provides corresponding structure for the claimed place-holder of “a fiber supply unit”.
Claim 3 recites “a plurality of clamping units configured to mechanically clamp and release mold pallets”, wherein the specification of the instant application defines “The clamping units 27 are known in principle and are configured for example as zero-point clamps. The clamping units 27 are actuable electromechanically, hydraulically or pneumatically.” (See paragraph [0034] of the published application) and provides corresponding structure for the claimed place-holder of “a plurality of clamping units”.
Claim 4 recites “at least one pallet handling unit configured to load the tool table with a mold pallet and/or for unloading a mold pallet from the tool table”, wherein the specification of the instant application defines “The pallet handling units 37, 38 are configured as lifting units which serve to raise and lower mold pallets 14. To this end, the pallet handling units 37, 38 have at least three, in particular at least four lifting elements 39.” (See paragraph [0038] of the published application) and provides corresponding structure for the claimed place-holder of “at least one pallet handling unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a rigid machine frame” which renders the claim vague and indefinite. The term “rigid” is a relative term and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-10 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chitwood et al. (US 3,574,040).
Chitwood et al. (US 3,574,040) disclose an apparatus for laminar formation of composite structural shapes by precise orientation, placement and detrusion compaction of tectonic filamentous tape, comprising: a table-like platform for mounting a tape receiving, configuration-shaping die pattern; a tape dispensing, placement and detrusive force exerting tape placement and compaction pendant mechanism, with at least one of the work supporting, table like platform and the tape placing, pendant mechanism, movable in respect to the other, the tape placing, detrusive pendant mechanism, comprising: (1) a tram carriage member for movably suspending the detrusion pendant mechanism, (2) a reel supporting member for rotatably mounting tape containers upon the pendant mechanism, (3) a tape conveyor mechanism for controlled regulation of the rate of tape dispensation from the reel consonant with rate of placement, (4) a tape placement and detrusive compaction roller foot for advancing the tectonic tape along the tape, (5) a rigid strut member for rotatably receiving the pressure foot at the terminal end thereof, (6) at least one piston strut member, operably engaging the rigid strut member for arcuate movement of the latter in respect to the axis of engagement. (See column 12, lines 33-76 and column 13, lines 1-41)
[AltContent: textbox (A machine bed (10))][AltContent: arrow][AltContent: textbox (X carriage (14))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A machine frame (26))][AltContent: textbox (A bar part (x’))][AltContent: arrow][AltContent: textbox (Y carriage (31))][AltContent: arrow][AltContent: textbox (A mold (24))][AltContent: arrow][AltContent: textbox (A fiber laying head (30))][AltContent: arrow][AltContent: textbox (A tool table (22))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A machine frame (26))]
    PNG
    media_image1.png
    464
    692
    media_image1.png
    Greyscale


[AltContent: textbox (A fiber supply unit)][AltContent: arrow]
    PNG
    media_image2.png
    550
    412
    media_image2.png
    Greyscale

Therefore, as to claim 1, Chitwood et al. (US ‘040) disclose a fiber laying machine for producing laid fiber scrims, having a machine frame (10, 26) comprising a machine bed (10) which extends in the x direction and in the y direction; an x carriage (14) disposed on the machine bed (10) through x-guide rails (18) disposed on the machine bed (10), wherein the x carriage (14) is linearly displaceable in a horizontal x direction, a tool table (22) for positioning a mold (24), said tool table (22) being arranged on the x carriage (14) and being pivotable relative to the x carriage (14), in a Θ angle, about a vertically extending pivot axis (z), a fiber laying head (30) for laying fibers (52) on a mold (24), the fiber laying head (30) being arranged above the tool table (22) in a vertical z direction, wherein the fiber laying head (30) is arranged on the machine frame portion (26) through a bar part (X’), a fiber supply unit for supplying the fibers to be laid by the fiber laying head (30), wherein the fiber laying head (30) is linearly displaceable by a y carriage (31) in a horizontal y direction extending transversely to the horizontal x direction.
Chitwood et al. (US ‘040) disclose all the claimed structural limitations of a fiber laying machine, however, is silent that the machine frame is rigid and the machine bed is fixed to the machine frame, as claimed in claim 1.
It would have been obvious for one of ordinary skill in the art, prior to the time of applicant’s invention, to modify the machine frame of Chitwood et al. (US ‘040) to be rigid and provide a fixed connection between the machine bed and the machine frame in order to improve the workability of the fiber laying machine by eliminating any unnecessary loose movement between the machine bed and the machine frame through fixing them together and make the machine frame to be rigid which results in improving the mechanical and physical properties of produced article.
	As to claim 2, Chitwood et al. (US ‘040) disclose the x carriage (14) is displaceable on x guide rails (12) which extend from a loading side of the machine frame (10, 26) to an unloading side of the machine frame (10, 26).
	As to claim 3, Chitwood et al. (US ‘040) disclose the tool table (22) has a plurality of clamping units configured to mechanically clamp and release mold pallets.
	As to claim 4, Chitwood et al. (US ‘040) teach at least one pallet handling unit configured to load the tool table (22) with a mold pallet and/or for unloading a mold pallet from the tool table (22).
	As to claim 5, Chitwood et al. (US ‘040) disclose the machine frame (10, 26) has at least one cross member which extends in the y direction and on which the y carriage (31) is arranged.
	As to claim 6, Chitwood et al. (US ‘040) teach the machine frame (10, 26) has two cross members, which are spaced apart in the horizontal x direction and on which the y carriage is arranged in a displaceable manner.
As to claim 7, Chitwood et al. (US ‘040) disclose a z carriage (38) is arranged on the y carriage, said z carriage (38) being linearly displaceable in the z direction, and the fiber laying head is arranged on the z carriage (38).
As to claim 8, Chitwood et al. (US ‘040) teach the fiber supply unit has at least one fiber package store and at least one deflection element, wherein the at least one deflection element is arranged, relative to the fiber laying head, opposite the at least one fiber package store.
As to claim 9, Chitwood et al. (US ‘040) disclose the fiber supply unit has at least one dancer magazine for compensating for dynamic effects of forces acting on the fibers.
As to claim 10, Chitwood et al. (US ‘040) teach the fiber laying head is arranged inside a machine housing, in that an air-conditioning unit for air-conditioning an interior of the machine housing is provided.
As to claim 17, Chitwood et al. (US ‘040) disclose the pallet handling unit is arranged on a loading side or an unloading side of the machine frame (10, 26).
As to claim 18, Chitwood et al. (US ‘040) teach at least one passage opening for the tool table (22) is formed beneath the at least one cross member in the horizontal z direction.
As to claim 19, Chitwood et al. (US ‘040) disclose a control unit is provided, which is configured such that the fiber laying head is displaceable in the horizontal z direction by the z carriage during the laying of fibers in order to produce three dimensional laid scrims.
As to claim 20, Chitwood et al. (US ‘040) teach housing openings are formed in the machine housing on a loading side and on an unloading side, said housing openings being closable by covering elements.
Response to Arguments
Applicant’s arguments, see remarks filed on 04/11/2022, with respect to the rejection(s) of claim(s) 1-10 and 17-20 under Hamlyn (WO 2012/126815) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant's arguments, filed on 12/09/2021, have been fully considered but they are moot in view of the above new grounds of the rejections.
Applicant’s arguments are mainly directed to the newly added limitations and that the prior art of Chitwood et al. (US ‘040) does not particularly disclose that the machine frame is rigid and that the machine bed is fixed to the machine frame under anticipation. However, the arguments are moot in view of the above new grounds of rejections. In above new grounds of the rejections, the previous rejections of claims under 35 U.S.C. 102(a)(2) has been withdrawn and a new ground of rejection under 35 U.S.C. 103 has been made indicating that it would have been obvious for one of ordinary skill in the art to modify the machine frame of Chitwood et al. (US ‘040) to be rigid and to provide a fixed connection between the machine bed and the machine frame for the motivations provided above. Therefore, it is believed that the claimed subject matter is still appropriately rejectable over the prior art of Chitwood et al. (US ‘040).
Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               08/27/2022